Per Curiam.
Upon the record presented, we are of opinion that the defendant Carlo Romano failed to present sufficient proof to entitle him to the relief granted. While there is much force in appellant’s argument that the codefendant Nunziata Romano, sued as “ Maria ” Romano, is chargeable with laches, we are of opinion that in the circumstances so much of the order as directs that a reference be had as to the alleged service of initial process upon her should be sustained.
It follows, therefore, that the determination of the Appellate Term, in so far as in conflict with the views here expressed, should be reversed; and otherwise affirmed.
Present — Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.
*732Determination unanimously reversed to the extent indicated in opinion, and otherwise affirmed. Settle order on notice.